Citation Nr: 1401101	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  05-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to disability ratings for lumbar spine degenerative disc disease with arthritis ("low back disability") higher than 20 percent before May 2, 2011, and 40 percent from May 2, 2011.

2.  Entitlement to an initial disability rating higher than 10 percent for cervical spine strain with arthritis ("neck disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to November 1983.

The issues on appeal have a long procedural history.  The appeal on those issues comes before the Board of Veterans' Appeals (Board) from rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  In a May 2005 rating decision, an RO continued a 20 percent disability rating for low back disability.  The RO granted service connection for neck disability and assigned a 10 percent rating.

In November 2007, the Board remanded the low back and neck rating issues to the RO for the development of additional evidence.  In a December 2008 decision, the Board denied higher ratings for the low back and neck disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a Joint Motion from the parties (the Veteran and VA) to vacate the December 2008 Board decision as it related to low back and neck disability ratings, and to remand those issues to the Board for additional action.

In a January 2010 decision, the Board denied higher ratings for the low back and neck disabilities.  The Veteran appealed that decision to the Court.  In August 2010, the Court granted a Joint Motion from the parties to vacate the January 2010 Board decision and remand the issues to the Board for additional action.

In April 2011, the Board remanded the low back and neck rating issues to the RO for the development of additional evidence.  In a May 2012 rating decision, the RO increased the rating for the low back disability to 40 percent, effective May 2, 2011.  The RO then returned the case to the Board.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the Veteran's paper claims, her file on the Virtual VA electronic file system, and her file on the Veterans Benefits Management System (VBMS), to ensure a total review of the evidence.

The issues of a higher initial rating for post-traumatic stress disorder (PTSD) and for a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  This case differs, however.  The Veteran has numerous service-connected disabilities and has not claimed that the conditions before the Board, alone, are resulting in unemployability.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, as the claim is not based on the issues before the Board.  Therefore, the Board instead REFERS the TDIU claim, as well as the claim for a higher rating for PTSD, to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Before May 2, 2011, low back disability was manifested by pain, limitation of motion, and minimal functional impairment, without ankylosis, limitation of forward flexion to 30 degrees or less, incapacitating episodes with a total duration of at least two weeks during a twelve month period, or separately compensable associated neurologic abnormalities.

2.  From May 2, 2011, low back disability has been manifested by pain, limitation of motion, and functional impairment, without ankylosis, or incapacitating episodes with a total duration of at least four weeks during a twelve month period, or separately compensable associated neurologic abnormalities.

3.  From July 14, 2004, to April 7, 2008, and from May 2, 2011, forward, neck disability was manifested by pain, limitation of motion, and functional impairment, without limitation of forward flexion to 30 degrees or less, limitation of the combined range of motion to 170 degrees or less, incapacitating episodes of significant duration, or separately compensable associated neurologic abnormalities.

4.  From April 8, 2008, to May 1, 2011, pain with motion produced functional limitation of the neck to 30 degrees of forward flexion and a combined range of motion less than 170 degrees, without separately compensable associated neurologic abnormalities.


CONCLUSIONS OF LAW

1.  Before May 2, 2011, lumbar spine degenerative disc disease with arthritis ("low back disability") did not meet the criteria for a disability rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

2.  From May 2, 2011, lumbar spine degenerative disc disease with arthritis ("low back disability") has not met the criteria for a disability rating higher than 40 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243.

3.  From July 14, 2004, to April 7, 2008, and from May 2, 2011, forward, cervical spine strain with arthritis ("neck disability") did not meet the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243.

4.  From April 8, 2008, to May 1, 2011, cervical spine strain with arthritis ("neck disability") met the criteria for a 20 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters issued in August 2002, January 2005, and April 2008.  In those letters, the RO addressed the information and evidence necessary to substantiate claims for service connection and increased disability ratings.  The RO informed the appellant how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

The Veteran's claims file (including information in the paper file, Virtual VA, and VBMS) contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran.  VA examinations that addressed the Veteran's low back and neck disabilities were performed by qualified clinicians who reviewed the Veteran's claims file and reported on effects of the disabilities relevant to assigning ratings.  The Board and Court remands called for examinations to address the current manifestations of the low back and neck disabilities, including any neurological manifestations, and the level of social and occupational impairment due to the low back and neck disabilities.  The Veteran has had VA examinations that addressed those matters.  The Board is satisfied that there has been substantial compliance with the remand directives.  Therefore, no additional remand is warranted, and the Board may proceed with review of the claims on their merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Low Back Disability

The Veteran appealed the 20 percent rating assigned for her low back disability before May 2, 2011.  She has continued her appeal since the RO increased the rating to 40 percent from May 2, 2011, so she is seeking ratings higher than 20 percent before May 2, 2011, and 40 percent from May 2, 2011.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will consider what ratings are warranted for the Veteran's low back disability over all periods for which she has appealed the ratings.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected low back disability includes thoracolumbar strain, arthritis, and degenerative disc disease.  The rating schedule provides for evaluating spine disorders under a General Formula Rating Formula for Diseases and Injuries of the Spine, as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine  ................... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine  ... 50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine  .............................. 40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine  .......................... 30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis  ....... 20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
   ..................................................................... 10 percent

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.   

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.   

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.   

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months  ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months  .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months  .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months  ...... 10 percent

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

As noted above, the Veteran's service-connected low back disability includes thoracolumbar strain, arthritis, and degenerative disc disease.  Separate service connection has been established for disabilities of the Veteran's left and right hips, left and right knees, and left and right ankles.

Spine x-rays taken in January 2001 at a private hospital showed mild degenerative changes of the thoracic spine and the lumbosacral spine.  Records of private treatment in August through November 2002 reflect that the Veteran had right posterior thoracic strain.  She was able to flex her spine forward to 90 degrees without discomfort.  There was no palpable paravertebral muscle spasm or tenderness.

On VA examination in September 2002, the Veteran reported back pain with numbness and tingling radiating into the buttocks and occasionally down the back of the left thigh.  She indicated that she did not have muscle spasms.  She reported that she worked in a hospital records office.  The examiner found tenderness to palpation in the L4-L5 area.  There was no muscle spasm.  Straight leg raising was negative bilaterally.  In the lower extremities, reflexes were symmetrical and muscular strength was equal.  Motion of the thoracolumbar spine was to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion to the left, 32 degrees of lateral flexion to the right, 38 degrees of rotation to the left, and 36 degrees of rotation to the right.

In VA outpatient treatment in April 2003, the Veteran reported ongoing back soreness and numbness.  She denied fecal incontinence.  She reported occasional bladder incontinence, which she related to her daughter being kidnapped.  At the time of treatment there was no tenderness of spinous processes and no numbness of the back.  Straight leg raising was negative bilaterally.  Lower extremity sensation and reflexes were intact.

In July 2003, the Veteran wrote that she had a tingling sensation across her back and buttocks constantly.  She stated that her back pain prevented her from sitting more than ten to fifteen minutes or driving for a long period.

On VA examination in July 2003, the Veteran reported chronic lumbar pain and stiffness and numbness in the upper buttocks.  She indicated that she had no incontinence.  She reported that she could not sit comfortably for more than fifteen minutes, and that she had trouble getting up from a seated or supine position.  On examination the range of motion of the thoracolumbar spine was to 46 degrees of forward flexion and 22 degrees of extension, each with terminal pain.  There was lateral flexion to 22 degrees to the left, with pain starting at 16 degrees, and to 18 degrees to the right, with terminal pain.  Rotation was limited to 16 degrees to the left and 14 degrees to the right, with terminal pain in each direction.  Following repetitive motion there was pain with all motions, although ranges of motion were unchanged.  Deep tendon reflexes were present at the knees and absent at the ankles.  Neuromuscular examination of the lower extremities was otherwise intact.

On VA treatment in October 2003, the Veteran reported having had an episode of more severe low back pain.  The physician's assessment was strain.

On VA examination in January 2004, the Veteran reported pain and stiffness in the mid and lower back.  She related having flare-ups of more severe pain several times a day.  She indicated that during the flare-ups she could not lift and carry medical charts as required in her job.  She stated that because of her back disability she could not go up or down stairs, could not drive long distances, and could no longer ski or do other recreational activities.  The range of motion of her thoracolumbar spine was to 60 degrees of forward flexion with pain at 60 degrees, 30 degrees of extension with pain at 30 degrees, 30 degrees of lateral flexion to each side with pain at 30 degrees, and 30 degrees of rotation to each side with pain at 30 degrees.  There was definite guarding on forward flexion.  On neurological examination, sensation to light touch and proprioception were intact.  Muscle strength in the lower extremities was 4/5 symmetrically.  Reflexes were intact.  The examiner noted that the Veteran's back disability affected her work by making her unable to go up or down stairs or carry heavy charts.

On VA examination in February 2005, the Veteran reported intermittent thoracolumbar back pain.  She stated that her job was primarily clerical.  She stated that sitting or standing in the same position for more than fifteen to twenty minutes worsened her back pain.  The range of motion of the thoracolumbar spine was to 50 degrees of forward flexion, 15 degrees of extension, 20 degrees of lateral flexion to the left, 15 degrees of lateral flexion to the right, 20 degrees of rotation to the left, and 30 degrees of rotation to the right.  Pain was produced in the entire arc of motion on those maneuvers.  There was increased pain with repetitive motion.

On VA examination in April 2008, the Veteran reported progressively worsening low back pain, radiating into the left lower extremity.  She indicated that she had numbness, paresthesias, and leg or foot weakness.  She reported history of fatigue, decreased motion, stiffness, and weakness.  The examiner observed in the Veteran's thoracolumbar spine evidence of spasm, guarding, pain with motion, tenderness, and weakness.  The range of motion of the thoracolumbar spine was to 90 degrees of forward flexion, with pain from 80 degrees, to 15 degrees of extension, with pain from 12 degrees, to 20 degrees of lateral flexion to each side, with pain from 15 degrees, and to 20 degrees of rotation to each side, with pain from 15 degrees.  In each direction, after repetitive motion there was pain with motion with no additional loss of motion.

On the neurological examination, motor function, muscle tone, and sensory function were all normal in the lower extremities.  Reflexes were hypoactive in the knees and absent in the ankles.    

The examiner diagnosed chronic lumbar strain/sprain with limited motion and early degenerative disc disease.  The examiner noted that the Veteran's low back disability affected her work as a medical records clerk by decreasing her mobility, causing problems with lifting or carrying, and causing difficulty sitting in one place for any length of time.

In private treatment in January 2009, the Veteran reported low back pain with pain and occasional numbness in her right leg.  In VA treatment in May 2010, the Veteran reported mid and low back pain.  Treatment notes from June 2010 reflect that the Veteran fell while walking in the foothills and developed pain in her left upper and lower back, left hip, and left knee.  In August 2010 she indicated that she twisted and injured her left ankle while hiking in the mountains.  In a September 2010 chiropractic consultation, the Veteran reported having thoracolumbar back pain and sciatica.  Private treatment notes from April 2011 reflect ongoing chronic thoracic and lumbar back pain.

On VA examination on May 2, 2011, the examiner reported having reviewed the Veteran's claims file.  The Veteran stated that her low back hurt all the time, and that the pain radiated into both legs.  She indicated that she could not sit for long periods of time, and could not lift or walk much.  She reported that over the last twelve months she had spent six or seven days in bed because of her low back pain.  The examiner found in the thoracolumbar muscles evidence of pain with motion, tenderness, and weakness.  The range of motion of the thoracolumbar spine was to 30 degrees of forward flexion, 15 degrees of extension, 30 degrees of lateral flexion to each side, and 15 degrees of rotation to each side.  Following repetitive motion, there was evidence of pain, without additional limitation of motion.  The examiner noted that the range of motion findings were incongruent with the radiologic findings and the history shown on records review.  

On the neurological examination, knee reflexes were intact.  Ankle reflexes were absent in the left and hypoactive in the right.  The sensory examination showed reduced sensation to light touch on all toes, and the examiner stated this is not a radicular pattern.  The muscle strength examination was completely normal, with no muscle atrophy noted. 

The examiner noted that over the past twelve months the Veteran had lost three weeks of work due to pain in the neck, back, and knee.  The examiner diagnosed low back strain with minimal degenerative disc disease.  The examiner was asked to provide comments regarding the occupational and social limitations imposed by her service-connected spine complaints.  The examiner stated:

The [Veteran's] history of severe limitations is implausible in light of the chart history, exam, and X-ray findings.  She is capable of hiking in the mountains, and thus her job as a records clerk should pose no problems for her.  Socially, she stated that she cannot hike anymore with her family, but this contradicts her recent ankle sprain incurred while hiking in the mountains.  I found no evidence to support occupational or social impediments related to her spine complaints.

VA treatment notes from 2012 and 2013 reflect ongoing low back pain.  In a November 2012 VA examination, the Veteran reported increased mid and low back pain and increasingly frequent episodes of back spasms.  She indicated that prolonged sitting at work increased her back pain, but that moving around to pull charts and deliver messages reduced the duration of periods of sitting.  She related that at work she was restricted from heavy lifting because of her back disorders.  She stated that in May 2012 she had a one week flare-up of worse back pain, during which she stayed home from work.  The range of motion of the thoracolumbar spine was to 90 degrees of forward flexion, with no evidence of painful motion, to 30 degrees of extension, with evidence of pain at 30 degrees, to 25 degrees of lateral flexion to each side, with pain at 25 degrees, and to 30 degrees of rotation to each side, with pain at 30 degrees.  The ranges of motion remained the same after three repetitions of the motions.  There was guarding or muscle spasm that did not result in abnormal gait or spinal contour.

On the neurological examination, deep tendon reflexes were normal in the knees and ankles.  Muscle strength and sensory examination was normal.  Straight leg raising test was negative (a positive test suggests radiculopathy).  The examiner found that the Veteran did not have signs or symptoms of radiculopathy, bowel or bladder problems or other neurologic abnormalities related to thoracolumbar spine disorders.

The evidence regarding the Veteran's back disability prior to May 2, 2011, does not show limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, and does not show ankylosis of the thoracolumbar spine.  Her back disability thus did not warrant a rating higher than 20 percent based on limitation of motion.  The evidence regarding that period does not show that thoracolumbar disc disease produced incapacitating episodes with a total duration of at least four weeks over any twelve month period.  Therefore the back disability did not warrant a rating higher than 20 percent based on incapacitating episodes.  

As for any functional loss shown prior to May 2011, as the VA examiner noted in 2011, there are notations in the VA outpatient records that seriously call into question the Veteran's accounts of her limitations.  In September 2010, she incurred an ankle injury while "hiking in the mountains."  Another September 2010 outpatient record noted her athletic activities included walking and biking.  In June 2009, she reported on outpatient treatment that she was walking up to 8 miles per day.  A private comprehensive examination report dated in April 2008 noted that she was very active, that she walked most of the day in her job, and she rode her bike to and from work.  While it may be true that she currently limits her physical activities more than previously, she has already been assigned a 40 percent rating beginning in 2011.  Prior to that time, there is simply no persuasive evidence of functional limitations that would warrant an increase. 

From May 2, 2011, the Veteran's low back disability has not been shown to be in unfavorable ankylosis; so a rating higher than 40 percent is not warranted based on limitation of motion.  Her back disability has not produced incapacitating episodes with a total duration of at least six weeks over any twelve month period; so back disability has not warranted a rating higher than 40 percent based on incapacitating episodes.  

As for functional limitations, as noted above, she reported on her 2012 psychiatric examination that she does not hike as much as she used to.  While it may be true that she currently limits her physical activities more than previously, this is more than adequately compensated for by the assigned 40 percent rating.  She clearly retains significant physical abilities, as there is no evidence of muscle atrophy or decreased strength (which would suggest disuse), and she noted on her 2012 examinations that she rides a bike for exercise.  

Any objective neurological abnormalities associated with the Veteran's back disability are to be evaluated separately under appropriate diagnostic codes.  Some examinations have shown absent ankle reflexes, while other examinations have shown all reflexes to be present and normal.  Regardless, the medical evidence does not indicate that any neurological abnormalities intermittently shown in the ankles are a result of the low back condition.  Although a private doctor concluded in 2009 that she had radiculopathy based on her complaints, this has not been supported by electrodiagnostic testing, and the recent VA examiners have expressly concluded there are no neurological abnormalities from the low back disability.  Therefore, a separate rating is simply not warranted. 

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's back disability has not required frequent hospitalization.  The Veteran has indicated, and examination findings indicate, that her back disability causes her some difficulty in her work in a medical records office, such as difficulty moving files and difficulty tolerating prolonged sitting without changing position.  Her back disability affects her work, but those effects do not rise to the level of marked interference with employment.  The rating schedule criteria address the Veteran's back pain and functional impairment and provide for higher ratings for manifestations that are more disabling.  Therefore, it is not necessary to refer the issue of the evaluation of the back disability for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record indirectly raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not indicated, and the record does not tend to indicate, that her back disability by itself makes her unable to work.  In a May 2013 statement, however, the Veteran wrote that she would be considered unemployable, but that out of need she has managed to maintain her current job.  This statement appears to indirectly raise the issue of unemployability as a result of the combined effects of the Veteran's service-connected disabilities.  In the introduction to this decision, above, the Board has referred the issue of unemployability to the RO to address.

Neck Disability

The Veteran has service-connected neck disability described as strain, arthritis, and degenerative disc disease.  Service connection is not established for disorders of the Veteran's arms and hands.  The Veteran appealed the initial 10 percent disability rating that the RO assigned for her neck disability.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will consider what ratings are warranted over the entire period since the July 14, 2004, effective date of service connection for the neck disability.

On VA examination in February 2005, the Veteran reported intermittent neck pain.  She also reported pain in both shoulders, arms, and hands, and intermittent paresthesia and weakness in the hands.  The range of motion of the cervical spine was to 50 degrees of forward flexion, 20 degrees of extension, 25 degrees of lateral flexion to each side, and 70 degrees of rotation to each side.  Repetitive motion produced pain in the neck radiating to both shoulders, produced increased pain, and produced fatigue, but did not produce weakness or further loss of motion.  Cervical axial compression and distraction did not refer pain to either upper extremity.  Cervical spine x-rays did not show any loss of intervertebral disc space height.  The examiner provided a diagnosis of cervical spine degenerative disc disease.  The examiner expressed the opinion that the Veteran's upper extremity disorders were not related to her cervical spine disorder.

In the May 2005 rating decision, in which the RO granted service connection for cervical spine disorders, the RO denied service connection for disorders affecting the Veteran's arms and hands.  In a July 2005 statement, the Veteran indicated that her back and neck hurt, and that she was unable to lift more than five pounds.

On VA examination in April 2008, the Veteran reported having intermittent neck pain.  The examiner observed in the Veteran's cervical spine evidence of spasm, guarding, pain with motion, tenderness, and weakness.  In the upper extremities, motor function, muscle tone, and sensory function were normal.  Reflexes were hypoactive.  The range of motion of the cervical spine was to 35 degrees of active forward flexion, with pain from 30 to 35 degrees, to 17 degrees of active extension, with pain from 15 to 17 degrees, to 10 degrees of active lateral flexion to the left, with pain at 10 degrees, to 15 degrees of active lateral flexion to the right, with pain from 10 to 15 degrees, to 55 degrees of active rotation to the left, with pain from 45 to 55 degrees, and to 50 degrees of active rotation to the right, with pain from 45 to 50 degrees.  In each direction, there was pain on motion, and after repetitive motion there was additional pain but no additional loss of motion.  The examiner noted that the Veteran's neck disability affected her work as a medical records clerk by causing problems with lifting and carrying and difficulty holding her head in one position for a long time.

In January 2010, electrodiagnostic testing was done due to complaints of numbness and tingling in the left arm.  The results were normal. 

VA treatment records reflect ongoing neck discomfort.  On VA examination in May 2011, the Veteran reported neck pain that was constant and progressively worsening.  She reported that in the preceding year she had spent one day in bed because of neck pain.  She stated that neck pain radiated into her left arm.  The examiner found evidence of tenderness and pain with motion of the cervical spinal muscles.  The range of motion of the cervical spine was to 40 degrees of forward flexion, 20 degrees of extension, 30 degrees of lateral flexion to each side, and 40 degrees of rotation to each side.  There was evidence of pain on motion.  Following repetitive motion, there was evidence of pain, without additional limitation of motion.  

The examiner noted that over the past twelve months the Veteran had lost three weeks of work due to pain in the neck, back, and knee.  Diagnoses included cervical spine strain.  As noted above, the examiner opined that it was implausible that the Veteran's spine complaints produce severe limitations.

On VA examination in November 2012, the Veteran reported limited range of motion of the neck, with some neck pain and frequent associated headaches.  The range of motion of the cervical spine was to 45 degrees of forward flexion, to 45 degrees of extension, with pain at 45 degrees, to 25 degrees of lateral flexion to each side, with pain at 25 degrees, and to 45 degrees of rotation to each side, with pain at 45 degrees.  The ranges were the same after three repetitions of the motions.  On the neurological examination, all reflexes, muscle strength, and sensory were normal.  The examiner concluded there are no signs or symptoms of radiculopathy and no neurological abnormalities due to the neck condition.  Diagnoses included cervical spine strain, and the examiner opined the neck condition did not impact her ability to work. 

The evidence regarding the Veteran's neck disability before the April 2008 examination does not show limitation of forward flexion to 30 degrees or less, or limitation of the combined range of motion to 170 degrees or less, even when pain with motion and fatigue are considered.  The Veteran has not at any time had incapacitating episodes of such duration as to warrant a rating higher than 10 percent.  Prior to the April 2008 examination, then, the neck disability did not warrant a rating higher than 10 percent.

In the examination that was held on April 8, 2008, the greatest ranges of neck motion the Veteran reached did not meet the criteria for a rating higher than 10 percent.  Considering the points at which pain began, however, forward flexion was limited to 30 degrees, and the combined range of motion was 155 degrees.  Taking functional limitation due to pain into consideration, the overall impairment of the neck met the criteria for a 20 percent rating.  The Board grants a 20 percent rating from April 8, 2008.

On subsequent examinations in 2011 and 2012, however, even with consideration of pain on motion, forward flexion was not limited to 30 degrees or less, and the combined range of motion was not 170 degrees or less.  Moreover, the 2011 and 2012 examinations included opinions that the cervical spine condition did not produce the level of functional loss reported by the Veteran.  Muscle strength was normal, and there was no muscle atrophy.  The 20 percent rating therefore is warranted only through May 1, 2011, the day before the 2011 examination, and a rating higher than 10 percent is not warranted from May 2, 2011, forward.

There is no evidence supporting a rating higher than 20 percent for any time period.  There is no evidence of limitation of forward flexion to 15 degrees or less, nor of ankylosis.  There is also no diagnosis of or finding of neurological abnormalities that would warrant consideration of a separate rating. 

The Veteran's neck disability has not required frequent hospitalization.  There is evidence that her neck symptoms are worsened by some work tasks, but the limitations described do not rise to the level of marked interference with employment.  The rating schedule criteria address the manifestations of the Veteran's neck disability, provide for higher ratings for manifestations that are more disabling.  Therefore, it is not necessary to refer the issue of the evaluation of the neck disability for consideration of extraschedular ratings.  As noted above, in the introduction to this decision the Board has referred to the RO the issue of unemployability, as the Veteran has indirectly indicated that the combined effects of her service-connected disabilities make her unemployable.














[Continued on next page]
ORDER

Before May 2, 2011, entitlement to a disability rating for lumbar spine degenerative disc disease with arthritis ("low back disability") higher than 20 percent is denied.

From May 2, 2011, entitlement to a disability rating for lumbar spine degenerative disc disease with arthritis ("low back disability") higher than 40 percent is denied.

From July 14, 2004, to April 7, 2008, and from May 2, 2011, forward, entitlement to a disability rating for cervical spine strain with arthritis ("neck disability") higher than 10 percent is denied.

From April 8, 2008, to May 1, 2011, entitlement to a 20 percent disability rating for cervical spine strain with arthritis ("neck disability") is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


